Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the closest prior art, CN 105355833, discloses (paragraph 45 of the specification, and FIG. 1) a battery filling machine 10, comprising: a feeding assembly line 100, and a front weighting device 200, the feeding assembly line 100 conveying a battery along a length direction. However, this reference does not disclose a weighing mechanism, positioned below the conveying mechanism along a height direction; and a lifting mechanism, configured to generate relative motion between the conveying mechanism and the weighting mechanism to transfer the battery on the conveying mechanism to the weighing mechanism; the liquid injection device further comprises a guide mechanism; the guide mechanism comprises a first guide plate positioned on one side of the battery along a width direction, a second guide plate positioned on the other side of the battery along the width direction, and a power member fixedly connected to the second guide plate for driving the second, guide plate to move relative to the first guide plate along the width direction; when the conveying mechanism conveys the battery, the second guide plate and the first guide plate are spaced from the battery along the width direction; and when the weighing mechanism weighs the battery, the second guide plate and the first guide plate clamp the battery together. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856